Citation Nr: 1326315	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  13-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date of service connection for posttraumatic stress disorder (PTSD) earlier than April 27, 1998.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to February 1969. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The Board observes that the Veteran's attorney raised the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from April 11, 1995 in a statement dated June 2011.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As explained below, the Board finds that an effective date for the grant of service connection for PTSD is warranted from April 11, 1995.  Therefore, the Board will refer the TDIU claim to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for drug and alcohol addiction on April 11, 1995 which was considered by the RO as a claim of entitlement to nonservice-connected pension that was denied in an August 1995 rating decision which the Veteran did not appeal.  

2.  In filing for service connection for drug and alcohol addiction in April 1995, the Veteran intended to seek service connection for an acquired psychiatric disorder, to include his current PTSD.

3.  The Veteran's drug and alcohol addiction is a manifestation of his PTSD.


CONCLUSION OF LAW

The criteria for an effective date of April 11, 1995, for a grant of service connection for PTSD is met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 200); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis 

In a March 2011 rating decision, the RO granted service connection for PTSD, assigning a 100 percent evaluation, effective April 27, 1998, the date of receipt of the claim.  The Veteran contends that the effective date for the grant of service connection for PTSD should be April 11, 1995.  In this regard, he asserts that his April 1995 claim for nonservice-connected pension for drug and alcohol addiction should have been considered as a claim of entitlement to service connection for drug and alcohol addiction.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R.                       § 3.400(b)(2)(i) (2012).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2012).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2012).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2012).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2012).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

The record shows that VA received the Veteran's VA Form 21-526, Application for VA Compensation and/or Pension for drug/alcohol addiction, on April 11, 1995.  According to 38 C.F.R. § 3.151, a claim for pension also may be considered a claim for compensation, although this treatment is discretionary.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  On that application the Veteran completed the sections for pension in their entirety, whereas he only completed some, not all, of those concerning a claim for compensation.  At that time, the Veteran was without representation.  

Thus, the initial issue is whether the Veteran intended to limit his April 1995 claim to pension only.  As explained, VA adjudicators are not necessarily required to treat each and every pension claim as also being a compensation claim.  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant had submitted information indicating a belief in entitlement to service connection for PTSD.

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

In Stewart the Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Stewart v. Brown, 10 Vet. App. 15 (1997). 

Here, the Board finds that, when read sympathetically, the Veteran's statements on the form filed in April 1995 can be viewed as raising a claim for direct service connection for a psychiatric disorder manifested by drug and alcohol addiction.  Notably, he completed the sections pertaining to his period of military service.  Also, he completed portions of the form for compensation.  Specifically, a notation on VA Form 21-526 reads "Skip Items 19, 20, and 21 IF YOU ARE NOT CLAIMING COMPENSATION FOR A SERVICE-CONNECTED DISABILITY." He skipped items 19 and 21, but completed item 20.  On the form, he indicated that he was receiving treatment for addiction at the VA Medical Center in Buffalo, New York.  He also claimed to be totally disabled.  The Board therefore finds that the application is reasonably construed as "evidencing a belief in entitlement" to compensation for a psychiatric disorder manifested by drug and alcohol addiction when reading this document sympathetically.  38 C.F.R. § 3.1(p).  Thus, the claim for an acquired psychiatric disorder manifested by drug and alcohol addiction remained pending since April 11, 1995.  See Norris v. West, 12 Vet. App. 413, 422 (1999). 

As discussed above, the Veteran contends that his April 1995 service connection claim for drug and alcohol addiction should be construed as a service connection claim for PTSD as his PTSD was manifested by drug and alcohol addiction.  

The United States Court of Appeals for Veterans Claims (Court) recently discussed the case law and regulations regarding the scope of a Veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim "includes all theories under which service connection may be granted").  Of course, the Secretary is not required to raise and investigate "all possible" theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when "some evidence ... 'indicates' that the disability 'may be associated' with ... service" (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5. 

...

It is important to note that we do not hold that a claim for benefits reasonably encompasses a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought.  See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).

Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011). 

At the time the Veteran filed his claim of entitlement to service connection for drug and alcohol addiction, the evidence of record consisted of medical evidence documenting treatment for alcohol and drug dependence.  Specifically, in September 1989, the Veteran was hospitalized for alcohol dependence.  At that time, the examiner found no evidence of psychosis, organicity, or lethality.  March, May, and August  1991 private treatment records show the Veteran's admission for alcoholism and his report that his alcohol consumption began many years ago.  He was diagnosed with chronic alcohol dependence.  An April 1995 mental health evaluation by Dr. Whitney noted diagnoses of polydrug dependence, alcohol, cocaine (history of heroin abuse), and rule out dysthymic disorder.  A May 1995 private psychosocial evaluation prepared by a certified alcohol counselor documented diagnoses of alcohol dependence, cocaine dependence, and nicotine dependence.  The examiner reported that the psychosocial stressors were no sober supports and unresolved grief and loss issues and health problems.  A June 1995 progress note by Dr. Whitney indicated an assessment of "Fair history for dysthymia with family history of same, compounded by multiple situational stressors."  

An April 1998 VA hospitalization summery report reveals that the Veteran reported beginning to drink and use drugs at age 13.  In an April 1998 inpatient treatment record a therapist reported that the Veteran had a long and severe history of substance abuse with dependence dating back to the age of 14.  A May 1998 VA medical record notes that the Veteran reported using alcohol since age 14.  The psychiatrist stated that the Veteran had multiple pre-service stressors to cause PTSD prior to service.  For example, the Veteran's father had been murdered, and his mother had been shot by a boyfriend and became a paraplegic as a result.  An October 1998 VA examination indicated diagnosis of PTSD as well as the Veteran's report of chronic drug use.  A June 1999 VA psychological examination documented diagnoses of alcohol dependence as well as PTSD.  

After consideration of the competent and probative evidence of record, the Board finds that the Veteran's PTSD is manifested in part by his drug and alcohol addiction.  Specifically, in a private opinion dated October 2009, M.C., M.D., opined as to this relationship.  He reviewed the Veteran's claims folder, to include his history of treatment for drug and alcohol addiction as well as for PTSD.  After consideration of the Veteran's medical history, he reported that "the [V]eteran's treatment records describe a substance use disorder ... which would be symptoms of PTSD.  Dr. M.C. further reported that the Veteran's drug and alcohol use following his discharge from service escalated to a debilitating level where it affected his function and required treatment, and that the actual substance abuse would be considered a comorbid diagnosis, secondary to his PTSD.  He rendered diagnoses of PTSD, with chronic delayed onset as well as alcohol and polysubstance dependence, in late sustained remission. 

The October 2009 private opinion from Dr. M.C. was based on a review of the history, an interview with the Veteran, and sufficient explanation was provided for the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that a VA psychiatrist similarly concluded in a July 2010 VHA opinion that after review of the Veteran's medical history, the Veteran may have masked his PTSD symptoms with alcohol and use of illicit drugs.  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's PTSD symptoms did not specifically include his use of alcohol and drugs.  The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's PTSD symptomatology has manifested in part by his use of drugs and alcohol.  

Based on the above, the Board finds that entitlement to an effective date of April 11, 1995 is warranted for the grant of service connection for PTSD.  As explained above, the Board finds that the Veteran's PTSD for which he was granted service connection was manifested by symptoms including drug and alcohol addiction.   As such, although the earliest communication indicating intent to apply for service connection for PTSD specifically is the April 27, 1998 communication from the Veteran, pursuant to Clemons and Delisio, the Veteran's April 1995 claim for drug and alcohol addiction may be accepted as a claim for the PTSD which he is currently service-connected for.  The evidence reflects that entitlement arose in September 1989 when the Veteran initially received mental health treatment.  However, the earliest communication indicating an intent to apply for service connection for a psychiatric disorder, to include PTSD and drug/alcohol addiction is the April 11, 1995 communication from the Veteran.  As such, the effective date is the date of receipt of claim, as that date is later than the date entitlement arose.  See 38 C.F.R.   § 3.400.  Therefore, an effective date of April 11, 1995, but no earlier, is granted for the award of service connection for PTSD.  Prior to this date, there is no documentation of record showing an intent to apply for service connection for a psychiatric disorder or its manifestations.


ORDER

The effective date of April 11, 1995, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


